ORDER DENYING APPEAL
GARY M. BEAUDRY, Chief Justice.
Upon Petition for Review and Stay of Judgment the Fort Peck Tribal Court of Appeals states the following:
1. That after review of the case we find that Judge Reum had authority to hear this case.
2. That there is no evidence of bias between Judge Reum and the Appellant; further the Tribal Court found a contract existed between the parties and that the appellant herein breached the terms of the contract.
3. We find the appeal is brought on the basis of factual issues fully determined in the lower court.
4. The appellant fails to cite a legal basis for appeal.
NOWTHEREFORE this Court makes the following order:
1.The Petition for Review is hereby denied as being without merit.